UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 20)1 Darden Restaurants, Inc. (Name of Issuer) Common Stock, no par value per share (Title of Class of Securities) (CUSIP Number) JEFFREY C. SMITH STARBOARD VALUE LP 777 Third Avenue, 18th Floor New York, New York 10017 (212) 845-7977 STEVE WOLOSKY, ESQ. OLSHÂN FROME WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 5, 2016 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 237194105 1 NAME OF REPORTING PERSON STARBOARD VALUE LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 6,615,000 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 6,615,000 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,615,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.2% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.1% 14 TYPE OF REPORTING PERSON CO 3 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON STARBOARD VALUE AND OPPORTUNITY S LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 4 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON STARBOARD VALUE AND OPPORTUNITY C LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN 5 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON STARBOARD VALUE R LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN 6 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON STARBOARD VALUE R GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 7 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON STARBOARD LEADERS DELTA LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.5% 14 TYPE OF REPORTING PERSON OO 8 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON STARBOARD LEADERS FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.5% 14 TYPE OF REPORTING PERSON PN 9 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON STARBOARD VALUE A LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.5% 14 TYPE OF REPORTING PERSON PN 10 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON STARBOARD VALUE A GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.5% 14 TYPE OF REPORTING PERSON OO 11 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON STARBOARD VALUE GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 6,615,000 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 6,615,000 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,615,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.2% 14 TYPE OF REPORTING PERSON OO 12 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON STARBOARD PRINCIPAL CO LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 6,615,000 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 6,615,000 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,615,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.2% 14 TYPE OF REPORTING PERSON PN 13 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON STARBOARD PRINCIPAL CO GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 6,615,000 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 6,615,000 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,615,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.2% 14 TYPE OF REPORTING PERSON OO 14 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON JEFFREY C. SMITH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER 6,615,000 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER 6,615,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.2% 14 TYPE OF REPORTING PERSON IN 15 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON MARK R. MITCHELL 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 6,615,000 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 6,615,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,615,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.2% 14 TYPE OF REPORTING PERSON IN 16 CUSIP NO. 237194105 1 NAME OF REPORTING PERSON PETER A. FELD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER 6,615,000 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER 6,615,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,621,320 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.2% 14 TYPE OF REPORTING PERSON IN 17 CUSIP NO. 237194105 The following constitutes Amendment No. 20 to the Schedule 13D filed by the undersigned (“Amendment No. 20”).This Amendment No. 20 amends the Schedule 13D as specifically set forth herein. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by each of Starboard V&O Fund, Starboard S LLC, Starboard C LP and Starboard Delta LLC and held in the Starboard Value LP Accounts were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted, as set forth in Schedule A, which is incorporated by reference herein. The aggregate purchase price of the 1,441,694 Shares beneficially owned by Starboard V&O Fund is approximately $60,640,183, excluding brokerage commissions. The aggregate purchase price of the 329,794 Shares beneficially owned by Starboard S LLC is approximately $14,042,150, excluding brokerage commissions.The aggregate purchase price of the 180,772 Shares beneficially owned by Starboard C LP is approximately $ 7,630,898, excluding brokerage commissions. The aggregate purchase price of the 1,965,468 Shares beneficially owned by Starboard Delta LLC is approximately $81,762,215, excluding brokerage commissions.The aggregate purchase price of the 2,697,272 Shares held in the Starboard Value LP Accounts is approximately $122,256,992, excluding brokerage commissions. The 9,475 Shares beneficially owned by Mr. Smith were granted to Mr. Smith by the Issuer in his capacity as a director of the Issuer.The 6,320 Shares beneficially owned by Mr. Feld were granted to Mr. Feld by the Issuer in his capacity as a director of the Issuer. Item 4. Purpose of Transaction. Item 4 is hereby amended to add the following: On April 4, 2016, Jeffrey C. Smith resigned from his position as Chairman and a member of the Board of Directors of the Issuer. A copy of the Issuer’s press release, dated April 5, 2016, announcing Mr. Smith’s resignation is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 5. Interest in Securities of the Issuer. Items 5(a) - 5(c) are hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each person named herein is based upon 128,236,458 Shares outstanding, as of December15, 2015, which is the total number of Shares outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on January 6, 2016. A. Starboard V&O Fund (a) As of the close of business on April 6, 2016, Starboard V&O Fund beneficially owned 1,441,694 Shares. Percentage: Approximately 1.1% 18 CUSIP NO. 237194105 (b) 1. Sole power to vote or direct vote: 1,441,694 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,441,694 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Starboard V&O Fund since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. B. Starboard S LLC (a) As of the close of business on April 6, 2016, Starboard S LLC beneficially owned 329,794 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 329,794 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 329,794 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Starboard S LLC since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. C. Starboard C LP (a) As of the close of business on April 6, 2016, Starboard C LP beneficially owned 180,772 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 180,772 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 180,772 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Starboard C LP since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. D. Starboard R LP (a) Starboard R LP, as the general partner of Starboard C LP, may be deemed the beneficial owner of the 180,772 shares owned by Starboard C LP. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 180,772 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 180,772 4. Shared power to dispose or direct the disposition: 0 (c) Starboard R LP has not entered into any transactions in the Shares since the filing of Amendment No. 19 to the Schedule 13D.The transactions in the Shares on behalf of Starboard C LP since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 19 CUSIP NO. 237194105 E. Starboard R GP (a) Starboard R GP, as the general partner of Starboard R LP, may be deemed the beneficial owner of the 180,772 shares owned by Starboard C LP. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 180,772 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 180,772 4. Shared power to dispose or direct the disposition: 0 (c) Starboard R GP has not entered into any transactions in the Shares since the filing of Amendment No. 19 to the Schedule 13D.The transactions in the Shares on behalf of Starboard C LP since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. F. Starboard Delta LLC (a) As of the close of business on April 6, 2016, Starboard Delta LLC beneficially owned 1,965,468 Shares. Percentage: Approximately 1.5% (b) 1. Sole power to vote or direct vote: 1,965,468 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,965,468 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Starboard Delta LLC since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. G. Starboard Leaders Fund (a) Starboard Leaders Fund, as a member of Starboard Delta LLC, may be deemed the beneficial owner of the 1,965,468 shares owned by Starboard Delta LLC. Percentage: Approximately 1.5% (b) 1. Sole power to vote or direct vote: 1,965,468 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,965,468 4. Shared power to dispose or direct the disposition: 0 (c) Starboard Leaders Fund has not entered into any transactions in the Shares since the filing of Amendment No. 19 to the Schedule 13D.The transactions in the Shares on behalf of Starboard Delta LLC since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 20 CUSIP NO. 237194105 H. Starboard A LP (a) Starboard A LP, as the general partner of Starboard Leaders Fund and the managing member of Starboard Delta LLC, may be deemed the beneficial owner of the 1,965,468 shares owned by Starboard Delta LLC. Percentage: Approximately 1.5% (b) 1. Sole power to vote or direct vote: 1,965,468 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,965,468 4. Shared power to dispose or direct the disposition: 0 (c) Starboard A LP has not entered into any transactions in the Shares since the filing of Amendment No. 19 to the Schedule 13D.The transactions in the Shares on behalf of Starboard Delta LLC since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. I. Starboard A GP (a) Starboard A GP, as the general partner of Starboard A LP, may be deemed the beneficial owner of the 1,965,468 shares owned by Starboard Delta LLC. Percentage: Approximately 1.5% (b) 1. Sole power to vote or direct vote: 1,965,468 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,965,468 4. Shared power to dispose or direct the disposition: 0 (c) Starboard A GP has not entered into any transactions in the Shares since the filing of Amendment No. 19 to the Schedule 13D.The transactions in the Shares on behalf of Starboard Delta LLC since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. J. Starboard Value LP (a) As of the close of business on April 6, 2016, 2,697,272 Shares were held in the Starboard Value LP Accounts.Starboard Value LP, as the investment manager of Starboard V&O Fund, Starboard C LP, Starboard Delta LLC and the Starboard Value LP Accounts and the manager of Starboard S LLC, may be deemed the beneficial owner of the (i) 1,441,694 Shares owned by Starboard V&O Fund, (ii) 329,794 Shares owned by Starboard S LLC, (iii) 180,772 Shares owned by Starboard C LP, (iv) 1,965,468 Shares owned by Starboard Delta LLC and (v) 2,697,272 Shares held in the Starboard Value LP Accounts. Percentage: Approximately 5.2% (b) 1. Sole power to vote or direct vote: 6,615,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 6,615,000 4. Shared power to dispose or direct the disposition: 0 (c) Starboard Value LP has not entered into any transactions in the Shares since the filing of Amendment No. 19 to the Schedule 13D.The transactions in the Shares by Starboard Value LP through the Starboard Value LP Accounts and on behalf of each of Starboard V&O Fund, Starboard S LLC, Starboard C LP and Starboard Delta LLC since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 21 CUSIP NO. 237194105 K. Starboard Value GP (a) Starboard Value GP, as the general partner of Starboard Value LP, may be deemed the beneficial owner of the (i) 1,441,694 Shares owned by Starboard V&O Fund, (ii) 329,794 Shares owned by Starboard S LLC, (iii) 180,772 Shares owned by Starboard C LP, (iv) 1,965,468 Shares owned by Starboard Delta LLC and (v) 2,697,272 Shares held in the Starboard Value LP Accounts. Percentage: Approximately 5.2% (b) 1. Sole power to vote or direct vote: 6,615,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 6,615,000 4. Shared power to dispose or direct the disposition: 0 (c) Starboard Value GP has not entered into any transactions in the Shares since the filing of Amendment No. 19 to the Schedule 13D.The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard S LLC, Starboard C LP and Starboard Delta LLC and through the Starboard Value LP Accounts since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. L. Principal Co (a) Principal Co, as a member of Starboard Value GP, may be deemed the beneficial owner of the (i) 1,441,694 Shares owned by Starboard V&O Fund, (ii) 329,794 Shares owned by Starboard S LLC, (iii) 180,772 Shares owned by Starboard C LP, (iv) 1,965,468 Shares owned by Starboard Delta LLC and (v) 2,697,272 Shares held in the Starboard Value LP Accounts. Percentage: Approximately 5.2% (b) 1. Sole power to vote or direct vote: 6,615,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 6,615,000 4. Shared power to dispose or direct the disposition: 0 (c) Principal Co has not entered into any transactions in the Shares since the filing of Amendment No. 19 to the Schedule 13D.The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard S LLC, Starboard C LP and Starboard Delta LLC and through the Starboard Value LP Accounts since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. M. Principal GP (a) Principal GP, as the general partner of Principal Co, may be deemed the beneficial owner of the (i) 1,441,694 Shares owned by Starboard V&O Fund, (ii) 329,794 Shares owned by Starboard S LLC, (iii) 180,772 Shares owned by Starboard C LP, (iv) 1,965,468 Shares owned by Starboard Delta LLC and (v) 2,697,272 Shares held in the Starboard Value LP Accounts. Percentage: Approximately 5.2% (b) 1. Sole power to vote or direct vote: 6,615,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 6,615,000 4. Shared power to dispose or direct the disposition: 0 (c) Principal GP has not entered into any transactions in the Shares since the filing of Amendment No. 19 to the Schedule 13D.The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard S LLC, Starboard C LP and Starboard Delta LLC and through the Starboard Value LP Accounts since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 22 CUSIP NO. 237194105 N. Mr. Smith (a) As of the close of business on April 6, 2016, Mr. Smith beneficially owned 9,475 Shares. Mr. Smith, as a member of Principal GP and as a member of each of the Management Committee of Starboard Value GP and the Management Committee of Principal GP, may be deemed the beneficial owner of the (i) 1,441,694 Shares owned by Starboard V&O Fund, (ii) 329,794 Shares owned by Starboard S LLC, (iii) 180,772 Shares owned by Starboard C LP, (iv) 1,965,468 Shares owned by Starboard Delta LLC and (v) 2,697,272 Shares held in the Starboard Value LP Accounts. Percentage: Approximately 5.2% (b) 1. Sole power to vote or direct vote: 9,475 2. Shared power to vote or direct vote: 6,615,000 3. Sole power to dispose or direct the disposition: 9,475 4. Shared power to dispose or direct the disposition: 6,615,000 (c) Mr. Smith has not entered into any transactions in the Shares since the filing of Amendment No. 19 to the Schedule 13D.The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard S LLC, Starboard C LP and Starboard Delta LLC and through the Starboard Value LP Accounts since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. O. Mr. Feld (a) As of the close of business on April 6, 2016, Mr. Feld beneficially owned 6,320 Shares. Mr. Feld, as a member of Principal GP and as a member of each of the Management Committee of Starboard Value GP and the Management Committee of Principal GP, may be deemed the beneficial owner of the (i) 1,441,694 Shares owned by Starboard V&O Fund, (ii) 329,794 Shares owned by Starboard S LLC, (iii) 180,772 Shares owned by Starboard C LP, (iv) 1,965,468 Shares owned by Starboard Delta LLC and (v) 2,697,272 Shares held in the Starboard Value LP Accounts. Percentage: Approximately 5.2% (b) 1. Sole power to vote or direct vote: 6,320 2. Shared power to vote or direct vote: 6,615,000 3. Sole power to dispose or direct the disposition: 6,320 4. Shared power to dispose or direct the disposition: 6,615,000 (c) Mr. Feld has not entered into any transactions in the Shares since the filing of Amendment No. 19 to the Schedule 13D.The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard S LLC, Starboard C LP and Starboard Delta LLC and through the Starboard Value LP Accounts since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. P. Mr. Mitchell (a) Mr. Mitchell, as a member of Principal GP and as a member of each of the Management Committee of Starboard Value GP and the Management Committee of Principal GP, may be deemed the beneficial owner of the (i) 1,441,694 Shares owned by Starboard V&O Fund, (ii) 329,794 Shares owned by Starboard S LLC, (iii) 180,772 Shares owned by Starboard C LP, (iv) 1,965,468 Shares owned by Starboard Delta LLC and (v) 2,697,272 Shares held in the Starboard Value LP Accounts. Percentage: Approximately 5.2% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 6,615,000 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 6,615,000 (c) Mr. Mitchell has not entered into any transactions in the Shares since the filing of Amendment No. 19 to the Schedule 13D.The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard S LLC, Starboard C LP and Starboard Delta LLC and through the Starboard Value LP Accounts since the filing of Amendment No. 19 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 23 Each Reporting Person, as a member of a “group” with the other Reporting Persons for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed the beneficial owner of the Shares directly owned by the other Reporting Persons.Each Reporting Person disclaims beneficial ownership of such Shares except to the extent of his, her or its pecuniary interest therein. Item 7. Material to be Filed as Exhibits. Item 7 is hereby amended to add the following exhibit: Press Release, dated April 5, 2016. 24 CUSIP NO. 237194105 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:April 6, 2016 STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD By: Starboard Value LP, its investment manager STARBOARD VALUE AND OPPORTUNITY S LLC By: Starboard Value LP, its manager STARBOARD VALUE AND OPPORTUNITY C LP By: Starboard Value R LP its general partner STARBOARD VALUE R LP By: Starboard Value R GP LLC, its general partner STARBOARD LEADERS DELTA LLC By: Starboard Value A LP, its managing member STARBOARDLEADERS FUND LP By: Starboard Value A LP its general partner STARBOARD VALUE A LP By: Starboard Value A GP LLC, its general partner STARBOARD VALUE LP By: Starboard Value GP LLC, its general partner STARBOARD VALUE GP LLC By: Starboard Principal Co LP, its member STARBOARD PRINCIPAL CO LP By: Starboard Principal Co GP LLC, its general partner STARBOARD PRINCIPAL CO GP LLC STARBOARD VALUE A GP LLC STARBOARD VALUE R GP LLC By: /s/ Jeffrey C. Smith Name: Jeffrey C. Smith Title: Authorized Signatory /s/ Jeffrey C. Smith JEFFREY C. SMITH Individually and as attorney-in-fact for Mark R. Mitchell and Peter A. Feld 25 CUSIP NO. 237194105 SCHEDULE A Transactions in the Shares Since the Filing of Amendment No. 19 to the Schedule 13D Shares of Common Stock Purchased/(Sold) Price Per Share($) Date of Purchase / Sale STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD 03/16/2016 03/17/2016 03/18/2016 STARBOARD VALUE AND OPPORTUNITY S LLC 03/16/2016 03/17/2016 03/18/2016 STARBOARD VALUE AND OPPORTUNITY C LP 03/16/2016 03/17/2016 03/18/2016 STARBOARD LEADERS DELTA LLC 03/16/2016 03/17/2016 03/18/2016 STARBOARD VALUE LP (Through the Starboard Value LP Accounts) 03/16/2016 03/17/2016 03/18/2016
